—Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered April 17, 1996, convicting defendant, after a jury trial, of one count of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life on the first-degree robbery conviction, and 8 years to life on each of the other convictions, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, *369 NY2d 490, 495). Given the jury’s credibility determinations, which we see no reason to disturb, there was ample circumstantial evidence of guilt, including evidence that defendant was apprehended while running with a cohort a short distance from the instant robbery, that he fit the general description of the perpetrators, that a victim’s wallet was recovered on the ground between where defendant and one of his accomplices were laying when apprehended, and that defendant’s companion was wearing a green jacket that one of victims identified as being worn by one of the perpetrators. The jury was fully justified in drawing an inference of guilt and rejecting any alternate hypothesis (see, People v Holmes, 176 AD2d 495, lv denied 79 NY2d 828). Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.